          Case 1:21-cv-00455-KPF Document 3 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHIKEZIE OTTAH,

                          Plaintiff,
                                                     21 Civ. 455 (KPF)
                   -v.-
                                                   ORDER OF SERVICE
BRACE WALL, INC.,

                          Defendant.

KATHERINE POLK FAILLA, United States District Judge:

      Plaintiff, who is proceeding pro se, paid the filing fees to commence this

action.

      The Clerk of Court is directed to issue a summons as to Defendant Brace

Wall Inc. Plaintiff is directed to serve the summons and complaint on each

Defendant within 90 days of the issuance of the summons. If within those 90

days, Plaintiff has not either served Defendant or requested an extension of

time to do so, the Court may dismiss the claims against Defendants under

Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff,

together with an information package.

SO ORDERED.

Dated: January 22, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
